    Case 1:14-cv-00324-WKW-GMB Document 130 Filed 12/10/18 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JULIE      S.     MCGEE, ADAM )
PARKER, MICHAEL HALL and )
JACK WHITTLE                  ) CIVIL ACTION NO:
                              ) 1:14-CV-00324
      Plaintiffs,             )
                              )
vs.                           )
                              )
TRIAD OF ALABAMA, LLC,        )
d/b/a FLOWERS HOSPITAL,       )
                              )
      Defendant.              )


   MOTION FOR FINAL APPROVAL OF PROPOSED SETTLEMENT,
     FINAL CERTIFICATION OF THE CLASS, AN INCENTIVE
      AWARD TO THE CLASS REPRESENTATIVES AND AN
         AWARD OF ATTORNEYS’ FEES AND EXPENSES

      Pursuant to Federal Rule of Civil Procedure 23(e), and based upon the entirety

of the record in this Action (including Plaintiffs’ memorandum of law and related

filings in support of this motion), the Representative Plaintiffs moves this Court to

grant final approval to the Parties’ Settlement Agreement (the “Settlement”), and

enter a Final Order and Judgment:

      1.     Finding that the Court has personal and continuing jurisdiction over all

Class Members and the Defendant, and that the Court has subject matter jurisdiction

to approve and enforce the Settlement, all of its exhibits, and all Orders and Decrees

issued pursuant thereto;
                                          1
    Case 1:14-cv-00324-WKW-GMB Document 130 Filed 12/10/18 Page 2 of 6



      2.     Granting Final Approval of the Settlement as fair, adequate and

reasonable, as consistent and in compliance with all applicable requirements of the

Federal Rules of Civil Procedure, the United States Constitution (including the Due

Process Clause), the Rules of Court and any other applicable law, and as being in

the bests interests of each of the Parties and the Class Members;

      3.     Directing the Parties and their counsel to implement and consummate

the Settlement according to its terms and provisions;

      4.     Declaring that the Settlement shall be binding on all Representative

Plaintiffs, Settlement Class Members and Defendant Triad of Alabama, LLC d/b/a

Flowers Hospital (“Flowers” or “Defendant”), as well as each of their successors

and assigns; and, as to any claims or liabilities in this Action and/or arising from or

related to the Released Claims and that the Court’s Final Order and Judgment shall

be entitled to res judicata effect in all pending and future lawsuits or other

proceedings asserting claims arising from or related to the Released Claims;

      5.     Re-affirming the certification of, and granting final certification to, the

Class pursuant to Federal Rule of Civil Procedure 23(b)(3);

      6.     Finding that the Notice Package and distribution methodology

approved by the Court: (a) constituted the best practicable notice; (b) constituted

notice that was reasonably calculated, under the circumstances, to apprise Class

Members of the pendency of the Action, of their right to object to the Settlement and


                                           2
    Case 1:14-cv-00324-WKW-GMB Document 130 Filed 12/10/18 Page 3 of 6



of their right to appear at the Final Fairness hearing; (c) were reasonable and

constituted due, adequate and sufficient notice to all persons entitled to receive

notice; and (d) met all applicable requirements of the Federal Rules of Civil

Procedure, the United States Constitution (including the Due Process Clause), the

Rules of Court and any other applicable law;

      7.    Finding that Class Counsel and the Representative Plaintiffs fully and

adequately discharged the duties imposed upon them by the Court to provide the

Notice Package to the Class Members;

      8.    Finding that Class Counsel and the Representative Plaintiffs adequately

represented the Class for purposes of entering into and implementing the Settlement;

      9.    Dismissing the Action (including any and all claims of the

Representative Plaintiffs and Class Members in the Action and/or arising from or

related to the Released Claims) on the merits and with prejudice, without fees or

costs to any person or Party except as provided under the terms of the Settlement;

      10.   Awarding attorneys’ fees and expenses to Class Counsel, and an

incentive award to the Representative Plaintiffs, in an amount deemed appropriate

by the Court, but subject to the maximums set forth in the Settlement;

      11.   Adopting, incorporating and implementing the Release contained

within the Settlement as of the date of Final Approval, and forever discharging the

Representative Plaintiffs, all Settlement Class Members, and Flowers, and each of


                                         3
    Case 1:14-cv-00324-WKW-GMB Document 130 Filed 12/10/18 Page 4 of 6



them, of and from any claims or liabilities in this Action and/or arising from or

related to the Released Claims;

      12.    Permanently barring and enjoining the Representative Plaintiffs and all

Settlement Class Members from filing, commencing, prosecuting, intervening in,

participating in (as class members or otherwise), or receiving any benefits or other

relief from, any other lawsuit, in any state or federal court, arbitration, or

administrative, regulatory or other proceeding or order in any jurisdiction based on

or relating to the claims and causes of action released herein, or the facts and

circumstances relating thereto, whether or not previously asserted in this Action;

      13.    Authorizing the Parties, without further approval from the Court, to

agree to and to adopt such amendments, modifications and expansions of this

Settlement and all exhibits attached to the Settlement as: (a) are consistent with the

Final Order and Judgment, and (b) do not limit the rights of Class Members under

the Settlement;

      14.    Approving and adopting the relief provisions of the Parties’ Settlement.

      15.    Without affecting the finality of the Final Order and Judgment for

purposes of appeal, ordering that the Court shall retain continuing jurisdiction over

the Action, the Parties, and all members of the Class, as to all matters relating to the

administration and enforcement of the Settlement, and the benefits to the Settlement

Class Members hereunder, including for such purposes as supervising the


                                           4
    Case 1:14-cv-00324-WKW-GMB Document 130 Filed 12/10/18 Page 5 of 6



implementation, enforcement, construction, and interpretation of the Settlement, the

order of Preliminary Approval, the Final Order and Judgment, and hearing and

determining any application by Class Counsel for an award of attorneys’ fees and

expenses and incentive awards to the Representative Plaintiffs.

      16.    Ordering that any disputes or controversies arising with respect to the

implementation, enforcement, construction or interpretation of the Settlement shall

be presented by motion to the Court, under the Court’s retention of continuing

jurisdiction over this Action; and

      17.    Incorporating any additional provisions that the Court deems necessary

and just to implement, enforce, construe, administer and interpret the Settlement, in

accordance and consistent with the Settlement’s written terms.

      WHEREFORE, the Plaintiff moves this Court to enter a Final Order and

Judgment, and corresponding findings of fact and conclusions of law in support of

that Final Order and Judgment, reflecting final approval of the Settlement and final

certification of the Class.




                                         5
    Case 1:14-cv-00324-WKW-GMB Document 130 Filed 12/10/18 Page 6 of 6



      Respectfully submitted this the 10th day of December, 2018.

                                       /s/ James M. Terrell
                                       James M. Terrell (ASB-0887-L73J)
                                       METHVIN, TERRELL, YANCEY,
                                       STEPHENS & MILLER, P.C.
                                       The Highland Building
                                       2201 Arlington Avenue South
                                       Birmingham, AL 35205
                                       Telephone: (205) 939-0199
                                       Email: jterrell@mtattorneys.com

                                       M. Adam Jones
                                       Jordan S. Davis
                                       M. ADAM JONES & ASSOCIATES, LLC
                                       206 N. Lena St.
                                       Dothan, AL 36303-4429
                                       Email: adam@adamjoneslaw.com
                                              jordan@adamjoneslaw.com

                                       CLASS COUNSEL

                         CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2018, I electronically filed the foregoing

with the Clerk of the United States District Court, Middle District of Alabama, using

the CM/ECF system, which will send notification to all counsel of record.

                                       /s/ James M. Terrell
                                       OF COUNSEL




                                          6
